Citation Nr: 0505881	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for disability of the 
femur and bilateral hips.

2.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for tinnitus 
associated with otitis media, with history of vertigo and 
with bilateral hearing loss, currently evaluated as 10 
percent disabling.  

5.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for chondromalacia of 
the left knee with degenerative changes, currently evaluated 
as 10 percent disabling.  

7.  Entitlement to an increased (compensable) rating for 
right inguinal hernia.  

8.  Entitlement to an increased (compensable) rating for 
duodenal ulcer.


REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to October 
1984, with additional prior active service of 17 years, 5 
months, and 2 days.  His death occurred on December [redacted], 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of RO rating decisions in August 1999 and March 
2000.  

In his substantive appeal received in August 2002, the 
veteran requested a personal hearing before a Veterans Law 
Judge in Washington, D.C.  In December 2004, the Board mailed 
the veteran a letter, notifying him of a hearing scheduled on 
February 14, 2005.  On that date, the veteran's surviving 
spouse appeared with her accredited representative from the 
Disabled American Veterans and presented oral statements that 
were recorded for transcription.  


FINDINGS OF FACT

1.  The veteran served on active duty from March 1975 to 
October 1984, with additional prior active service of 17 
years, 5 months, and 2 days.  

2.  In February 2005, prior to completion of action on the 
claim for service connection for disability of the femur and 
bilateral hips, and on the claims for an increased rating for 
a right shoulder disability, degenerative joint disease of 
the cervical spine, tinnitus associated with otitis media 
(with history of vertigo and with bilateral hearing loss), 
chondromalacia of the knees, right inguinal hernia, and 
duodenal ulcer, the Board received notice that the veteran 
had died in December 2004.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2005, the Board received notice from the 
veteran's surviving spouse that the veteran had died in 
December 2004.  His death comes during the pendency of his 
appeal for service connection for disability of the femur and 
bilateral hips, and for increased ratings for a right 
shoulder disability, degenerative joint disease of the 
cervical spine, tinnitus associated with otitis media (with 
history of vertigo and with bilateral hearing loss), 
chondromalacia of the knees, right inguinal hernia, and 
duodenal ulcer.  A copy of the veteran's death certificate 
was subsequently obtained and associated with the file.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 
Vet. App. 42 (1994).  

The appeal for service connection for disability of the femur 
and bilateral hips, and for increased ratings for a right 
shoulder disability, degenerative joint disease of the 
cervical spine, tinnitus associated with otitis media (with 
history of vertigo and with bilateral hearing loss), 
chondromalacia of the knees, right inguinal hernia, and 
duodenal ulcer, on the merits, has been rendered moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2004).  In reaching this determination, 
the Board intimates no opinion as to the merits of this 
appeal or to any derivative claim brought by a survivor of 
the veteran.  38 C.F.R. § 20.1106 (2004).  


ORDER

The appeal of the claim of entitlement to service connection 
for disability of the femur and bilateral hips, and of the 
claims of entitlement to an increased rating for a right 
shoulder disability, degenerative joint disease of the 
cervical spine, tinnitus associated with otitis media (with 
history of vertigo and with bilateral hearing loss), 
chondromalacia of the knees, right inguinal hernia, and 
duodenal ulcer, is dismissed.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


